The defendant, Mattie Dennis, a married woman, was convicted of the operation of a lottery commonly denominated the "number game," Exceptions were made on the general grounds only.
It was agreed by stipulation between counsel for the State and the defendant that on the day the accused was arrested there was in operation in Fulton County, Georgia, a lottery known as the "number game;" and the manner in which the lottery was operated was detailed.
The evidence in effect was that the lottery tickets in question were found in two pocketbooks, together with $44,19 in one of them and $281 in the other. Both were in the house and in a room which she stated was hers and that no one else stayed there; that her husband was in the *Page 96 
Army overseas and sent her money. The defendant in her statement to the jury did not refer to one of the pocketbooks, but as to the other stated in part: That a "lady came in there and asked if I played the numbers. I said, `No, I don't play the numbers, I get money from my husband in Italy.' I said, `He sends me money, I don't fool with that thing.' She said, `I'm going out, I will be back in a few minutes, so you keep that pocketbook in there with numbers in it.' [She] left it in there." Thus the jury were authorized to find that both of the pocketbooks were in her possession in her home in a room occupied only by her.
The evidence authorized the verdict and the judge did not err in overruling and dismissing the certiorari. Stodghill v.  State, 72 Ga. App. 47 (32 S.E.2d 863); Stovall v.  State, 68 Ga. App. 27 (21 S.E. 914); Mills v. State, 71 Ga. App. 353 (30 S.E.2d 824); Hightower v. State, 63 Ga. App. 265 (10 S.E.2d 765).
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED OCTOBER 18, 1945.